Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 3, 2019

                                     No. 04-18-00808-CV

                                     Rodulfo J. MENDEZ,
                                          Appellant

                                               v.

                                      Jessica AGUIRRE,
                                            Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CI00963
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
       Appellant’s brief was due on August 22, 2019. Neither the brief nor a motion for
extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before September 13, 2019, his
appellant’s brief and a written response reasonably explaining (1) his failure to timely file the
brief and (2) why appellee is not significantly injured by his failure to timely file a brief. If
appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant has failed to comply with a court order).


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court